366 U.S. 763 (1961)
LOCAL 553, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA,
v.
NATIONAL LABOR RELATIONS BOARD.
No. 844.
Supreme Court of United States.
Decided June 5, 1961.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Samuel J. Cohen for petitioner.
Solicitor General Cox, Stuart Rothman, Dominick L. Manoli, Norton J. Come and Herman M. Levy for respondent.
PER CURIAM.
The petition for writ of certiorari is granted and the judgment is vacated. The case is remanded to the United States Court of Appeals with instructions to remand to the National Labor Relations Board for consideration in light of Local 357, International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, v. National Labor Relations Board, 365 U.S. 667.